PER CURIAM.
This is an appeal by the defendant from a final judgment entered below based on an adverse jury verdict in a breach of contract action. We see no merit in any of the points raised on appeal, save one. The final judgment under review should be modified, we conclude, so as to substitute the personal representative of the estate of Robert Kaufman for the estate of Robert Kaufman as the prevailing party below. See Ellis v. Strickland, 158 Fla. 736, 30 So.2d 100 (1947); §§ 733.607, 733.612(20), Fla.Stat. (1985); 18 Fla.Jur.2d Decedents’ Property §§ 696-99 (1980); cf. Adler v. Adler, 418 So.2d 1007, 1008 (Fla. 3d DCA 1982); Becker v. King, 307 So.2d 855, 859 (Fla. 4th DCA), cert, dismissed, 317 So.2d 76 (Fla.1975). This modification may be accomplished by the trial court upon the rendition of our mandate in this cause. As thus modified, the final judgment under review is
Affirmed.